Exhibit 99.1 Worldwide Headquarters Maximillian Marcy 1200 Willow Lake Boulevard St. Paul, Minnesota55110-5101 Investor Relations 651-236-5062 NEWS For Immediate Release January 31 , 201 6 H.B. Fuller Announces 2016 Analyst and Investor Day ST. PAUL, Minn.—January 31, 2016—H.B. Fuller Company (NYSE: FUL) announced today that it will host its 2016 Analyst and Investor Day live and webcast event on Wednesday, February 3, from 9:00 a.m. to 12:00 p.m., EST, in New York City. The conference will feature remarks by President and CEO James Owens and key members of H.B. Fuller’s management team. The Company will discuss its approach to enabling the world’s best innovations and review its long-term strategic plan. The event audio and accompanying, synchronized presentations will be available to all interested parties via a simultaneous webcast at www.hbfuller.com under the Investor Relations section. For those unable to listen live, an audio replay of the event, along with the accompanying presentations, will be archived on the company’s website. About H.B. Fuller Company: For nearly 130 years, H.B. Fuller has been a leading global adhesives provider focusing on perfecting adhesives, sealants and other specialty chemical products to improve products and lives. With fiscal 2015 net revenue of $2.1 billion, H.B. Fuller’s commitment to innovation brings together people, products and processes that answer and solve some of the world’s biggest challenges. Our reliable, responsive service creates lasting, rewarding connections with customers in engineering adhesives, packaging, hygiene, electronic and assembly materials, paper converting, woodworking, construction, automotive and consumer businesses. And our promise to our people connects them with opportunities to innovate and thrive. For more information, visit us at http://www.hbfuller.com and subscribe to our blog.
